                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CARLOS D. LINDSEY,

        Plaintiff,
                                                  Case No. 19-cv-1057-jdp
   v.

ELIZABETH SCHNEIDER, REED
TREFZ, GARY BOUGHTON, MARK
KARTMAN, AND LEBBREUS BROWN,
     Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             4/14/2020
        Peter Oppeneer, Clerk of Court                     Date
